DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/03/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,878,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or reasonable suggest in combination all the features of the claim including a decision feedback equalizer coupled to the first and second sense nodes and configured to concurrently provide a first capacitance to the first sense node and a second capacitance to the second sense node to set the reference voltage of the input buffer circuit, wherein the first capacitance and the second capacitance are based on voltages from another input buffer circuit.
Regarding claim 10, the prior art fails to disclose or reasonable suggest in combination all the features of the claim including a latch circuit coupled to the sense circuit and configured to latch and provide output data having logic levels based on the first and second voltages, wherein the output data provided by the latch circuit of the first input buffer circuit is the first output data and the output data provided by the latch circuit of the second input buffer circuit is the second output data, and wherein the decision feedback back equalizer of the second input buffer circuit is configured to provide the first and second capacitances responsive to the first output data.
Regarding claim 13, the prior art fails to disclose or reasonable suggest in combination all the features of the claim including providing first and second capacitances to the first and second sense nodes based on the first output data to set the reference voltage; and latching and providing second output data having logic levels based on the first and second voltages
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS KING/Primary Examiner, Art Unit 2824